434 F.2d 1051
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Irving N. ROTHKIN, d/b/a Irv's Market, Respondent.
No. 20259.
United States Court of Appeals, Sixth Circuit.
December 17, 1970.

On Petition to Enforce an Order of National Labor Relations Board.
Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, John D. Burgoyne, Russell J. Thomas, Jr., Attys., N. L. R. B., Washington, D. C., for petitioner.
John A. Daily, Harry W. Schwab, Johnson, Whitmer & Sayre, Akron, Ohio, for respondent.
Before WEICK, CELEBREZZE and PECK, Circuit Judges.

ORDER.

1
This cause is before the Court on the petition of the National Labor Relations Board for enforcement of its order, reported at 175 N.L.R.B. No. 121; 179 N.L.R.B. No. 140. The Respondent filed no petition to review.


2
Upon due consideration, it is ordered that the order of the Board be, and it hereby is, enforced.